Citation Nr: 0336810	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-02 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of bilateral 
knee injuries.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to December 1955.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  The veteran has not requested a hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
provided guidance regarding notice requirements under the 
VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here the veteran was adequately notified 
of the VCAA in correspondence dated in October 2001.  

The veteran's service medical records reveal that in January 
1953 he was treated for left knee complaints after he fell 
down a ladder, bruising the knee.  In April 1953 he was seen 
for pain and swelling of the right knee.  It was noted that 
he had a contusion of the patella four months earlier; x-rays 
were negative.  The examiner noted residual bursitis with 
scar tissue across the top of the patella and swelling and 
tenderness under the patella ligament, suggesting the 
possibility of chronic injury residuals.  Under the VCAA, a 
VA examination to determine the nature and etiology of any 
current knee disability is indicated.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his bilateral knee 
disability.  His claims folder must be 
reviewed by the examiner.  Based on a 
review of the claims file (and 
particularly the service medical records 
noted above) and examination of the 
veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current knee 
disability is related to service, 
including to the injuries therein.  The 
examiner should explain the rationale for 
any opinion given.  

2.  The RO should then review the claim.  
If it remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

